Name: Commission Regulation (EEC) No 3320/85 of 27 November 1985 fixing the depreciation coefficient and the tolerance for storage losses for pigmeat bought into intervention in accordance with Regulations (EEC) No 2121/85 and (EEC) No 2122/85
 Type: Regulation
 Subject Matter: health;  animal product;  trade policy;  prices
 Date Published: nan

 28 . 11 . 85 Official Journal of the European Communities No L 317/17 COMMISSION REGULATION (EEC) No 3320/85 of 27 November 1985 fixing the depreciation coefficient and the tolerance for storage losses for pigmeat bought into intervention in accordance with Regulations (EEC) No 2121/85 and (EEC) No 2122/85 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas it is therefore necessary to fix a coefficient of depreciation applying to the buying-in price paid by the intervention agencies in accordance with Article 7 of Regulation (EEC) No 1883/78 ; Whereas, according to Article 3 ( 1 ) of Regulation (EEC) No 3247/81 , a tolerance for weight losses during storage of the pigmeat bought in may be fixed ; whereas, in the present case, this tolerance should be 0 %, the product being completely frozen prior to taking over into inter ­ vention ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 20 thereof, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of intervention by the European Agricultural Guidance and Guarantee Fund, Guarantee Section (3), as last amended by Regulation (EEC) No 1716/84 (4), and in particular Article 7 thereof, HAS ADOPTED THIS REGULATION : Having regard to "Council Regulation (EEC) No 3247/81 of 9 November 1981 on the financing by the European Agricultural Guidance and Guarantee Fund, Guarantee Section, of certain intervention measures, particularly those involving the buying-in, storage and sale of agricul ­ tural products by intervention agencies (*), and in particular Article 3 thereof, Article 1 The depreciation coefficient provided for in Article 7 of Regulation (EEC) No 1883/78 shall be 0,50 for all pigmeat purchased in accordance with Article 1 ( 1 ) of Regulations (EEC) No 2121 /85 and (EEC) No 2122/85 ; it shall be applied to the buying-in price of the products bought in by the intervention agencies.Whereas the Belgian intervention agency has bought inpigmeat in frozen condition , in accordance with Article 1 ( 1 ) of Commission Regulation (EEC) No 2121 /85 (6) and (EEC) No 2122/85 Q, the selling price of which, as a result of freezing, is lower than the buying-in price calcu ­ lated for meat in fresh condition ; Article 2 The tolerance for losses during storage by the Belgian intervention agency of pigmeat purchased in accordance with Article 1 ( 1 ) of Regulations (EEC) No 2121 /85 and (EEC) No 2122/85 shall be 0 % . Whereas the selling price of the abovementioned pigmeat will be further lowered as a result of obligations incum ­ bent upon the purchaser for its processing, heat treatment and disposal in accordance with Commission Regulation (EEC) No 2858/85 (8), as last amended by Regulation (EEC) No 3083/85 (9) ; (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 307, 18 . 11 . 1980, p. 5 . (3) OJ No L 216, 5. 8 . 1978 , p. 1 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1985 . (4) OJ No L 163, 21 . 6 . 1984, p. 1 . , Is) OJ No L 327, 14. 11 . 1981 , p. 1 . I6) OJ No L 198 , 30 . 7. 1985, p. 20 . 0 OJ No L 198 , 30 . 7 . 1985, p. 25 . (8) OJ No L 274, 15 . 10 . 1985, p. 22. (9 OJ No L 294, 6 . 11 . 1985, p. 17 . No L 317/18 Official Journal of the European Communities 28 . 11 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1985. For the Commission Frans ANDRIESSEN Vice-President